DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 17 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3 and 9 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 9, 12, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0370662 A1 to Rector et al. (Rector).
Regarding claim 1, Rector teaches a cooling system (20, Fig. 1), comprising a support structure (252, Fig. 4) designed to support a patient ([0015]), a cooling device (22, Fig. 1), an evaporator (24, Fig. 2, "porous plate" is considered to be an evaporator because it provides the means for the liquid refrigerant to change phase to a gaseous state through the process of freezing and subsequent sublimation) containing refrigerant (wherein water is the refrigerant, see para (0005] "A water feed line is connected with the sublimator for delivering feed water to the porous plate"), and an adsorbent chamber (28, Fig. 1, "adsorbent bed") fluidically coupleable to the evaporator (see 24, Fig. 2, "porous plate" that couples the adsorbent bed to the evaporator via element 26), the  adsorbent chamber containing an adsorbent that adsorbs the refrigerant in a cooling mode (see para (0033] ''The feed water is fed to the sublimator 22 through the adsorbent bed 28 in the water feed line 26"), causing the temperature of the refrigerant to decrease (Note: "causing the temperature of the refrigerant to decrease" is considered an intended use and carries no patentable weight. The method of adsorption refrigeration wherein an adsorption chamber can be used to cause the temperature of a refrigerant is well-known to those skilled in the art, and deployment of the adsorbent chamber as taught by Rector will reduce the temperature of the refrigerant) and a heat transfer device (29, Fig. 1, "heat conduction member") that transfers heat from a least a portion of the patient to the evaporator to provide a cooling effect to the patient (see para (0044], "Thermal energy from the working fluid in the fluid loop is transferred through the heat conduction member 29 and removed by the sublimation process discussed above").
Regarding claim 6, Rector teaches the cooling system of claim 1, wherein the adsorbent comprises zeolite (see para (0009], "the first and second adsorbent media are independently selected form the group consisting of activated carbon, zeolites, and combinations thereof'). 
Regarding claims 8 and 19, Rector teaches the cooling system of claim 1, wherein the refrigerant comprises water (wherein water is the refrigerant, see para [0005] "A water feed line is connected with the sublimator for delivering feed water to the porous plate").
Regarding claim 9, Rector discloses the cooling system of claim 1, wherein the heat transfer device (29, Fig. 1, "heat conduction member'') comprises a cooling pad (29, Fig. 1, "heat conduction member") located proximate to a part of the patient to be cooled (see Fig. 1 ).
Regarding claim 12, Rector teaches the cooling system of claim 1, wherein the adsorbent chamber comprises a metal foil (30, Fig. 2, "housing" which can be comprised of metal foil) to maintain a partial vacuum in the adsorbent chamber when not fluidically coupled to the evaporator. (Note: "to maintain a partial vacuum in the adsorbent chamber when not fluidically coupled to the evaporator" is considered an intended use and carries no patentable weight. The method of using a housing comprised of a metal foil is well-known to those skilled in the art, and deployment of the housing as taught by Rector will maintain a partial vacuum in the adsorbent chamber when not fluidically coupled to the evaporator).
Regarding claim 14, Rector teaches a method of operating a cooling system (see Fig. 4 wherein cooling system is used to cool a garment 252), the method comprising: providing a support structure (252, Fig. 4, "garment") designed to support a patient (see para (0015], "The pressure garment provides, among other things, thermal management of the astronaut wearing the spacesuit" wherein the spacesuit can support a patient); providing an evaporator (24, Fig. 2, "porous plate" is considered to be an evaporator because it provides the means for the liquid refrigerant to change phase to a gaseous state through the process of freezing and subsequent sublimation) containing refrigerant (wherein water is the refrigerant, see para (0005] "A water feed line is connected with the sublimator for delivering feed water to the porous plate"); providing an adsorbent chamber (28, Fig. 1, "adsorbent bed") fluidically coupleable to the evaporator (see 24, Fig. 2, "porous plate" that couples the adsorbent bed to the evaporator via element 26), the adsorbent chamber containing an adsorbent that adsorbs the refrigerant in a cooling mode (see para (0033] "The feed water is fed to the sublimator 22 through the adsorbent bed 28 in the water feed line 26"), causing the temperature of the refrigerant to decrease (Note: "causing the temperature of the refrigerant to decrease" is considered an intended use and carries no patentable weight. The method of adsorption refrigeration wherein an adsorption chamber can be used to cause the temperature of a refrigerant is well-known to those skilled in the art, and deployment of the adsorbent chamber as taught by Rector will reduce the temperature of the refrigerant); providing a heat transfer device (29, Fig. 1, "heat conduction member") that transfers heat from a least a portion of the patient to the evaporator to provide a cooling effect to the patient (see para (0044], "Thermal energy from the working fluid in the fluid loop is transferred through the heat conduction member 29 and removed by the sublimation process discussed above"): and initiating cooling of a portion of the patient on the support structure (252, Fig. 4, "garment") by fluidically coupling (see Fig. 2, wherein the adsorbent bed 28 is coupled to the evaporator 24 via element 26) the adsorbent chamber (28, Fig. 1, "adsorbent bed") to the evaporator (24, Fig. 2, "porous plate") to provide for the adsorption of the refrigerant in the adsorbent, causing the temperature of the refrigerant to decrease (Note: "causing the temperature of the refrigerant to decrease" is considered an intended use and carries no patentable weight. The method of adsorption refrigeration wherein an adsorption chamber can be used to cause the temperature of a refrigerant is well known to those skilled in the art, and deployment of the adsorbent chamber as taught by Rector will reduce the temperature of the refrigerant).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rector in view of US 3,212,286 to Curtis (Curtis).
Regarding claim 2, Rector teaches the cooling system of claim 1, but does not teach a valve to fluidically isolate the evaporator from the adsorbent chamber. However, Curtis does teach a cooling system (10, Fig. 1, "suit") further comprising a valve (19, Fig. 1, "valve") to fluidically isolate the evaporator (13, Fig. 1, "evaporator'') from the water storage chamber (14, Fig. 1, "bladder" which stores water) in a pre-charge mode (wherein a pre-charge mode is defined as filling up the "bladder" with water) and fluidically couple the evaporator to the water storage chamber in a cooling mode (where the cooling mode is defined as fluidically coupling the "bladder" with the "evaporator" to start the cooling process). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the valve as taught by Curtis in the cooling system as taught by Rector to have provided the benefit of better control over the flow of refrigerant, and thereby providing a better control over the cooling effect of the cooling system.
Regarding claim 4, Rector teaches the cooling system of claim 1, but does not further teach a cooling controller. However, Curtis teaches a cooling system (10, Fig. 1, "suit") further comprising a cooling controller (19, Fig. 1, "valve" which can control the flow of coolant or refrigerant) that causes the cooling system to enter the cooling mode (where the cooling mode is defined as fluidically coupling the "bladder" with the "evaporator" to start the cooling process) from a pre-charge mode (wherein a pre-charge mode is defined as filling up the "bladder'' with water). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the cooling controller as taught by Curtis in the cooling system as taught by Rector to have provided the benefit of better control over the flow of refrigerant, and thereby providing a better control over the cooling effect of the cooling system.
Regarding claim 15, Rector teaches the method of claim 14, but does not further teach operating a valve to fluidically decouple the evaporator from the adsorbent chamber. However, Curtis does teach a cooling system ( 10, Fig. 1, "suit") further comprising operating a valve (19, Fig. 1, "valve") to fluidically decouple the evaporator (13, Fig. 1, "evaporator") from the water storage chamber (14, Fig. 1, "bladder" which stores water). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the method comprising operating a valve to fluidically decouple the evaporator from the adsorbent chamber as taught by Curtis in the cooling system as taught by Rector to have provided the benefit of better control over the flow of refrigerant, and thereby providing a better control over the cooling effect of the cooling system.
Regarding claim 16, Curtis in view of Rector teaches the method of claim 14, wherein fluidically coupling the adsorbent chamber (14, Fig. 1, "bladder'') to the evaporator (13, Fig. 1, "evaporator'') comprises opening a valve (19, Fig. 1, "valve") in a passageway (20, 21, 22, Fig. 1, "ducts") between the adsorbent chamber and the evaporator. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the method of fluidically coupling the adsorbent chamber to the evaporator comprises opening a valve in a passageway between the adsorbent chamber and the evaporator as taught by Curtis in the cooling system as taught by Rector to have provided the benefit of better control over the flow of refrigerant, and thereby providing a better control over the cooling effect of the cooling system.
Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rector in view of US 2008/0234788 A1 to Wasowski (Wasowski).
Regarding claims 3 and 17, Rector teaches the cooling system of claim 1, but not wherein the support device comprises a stretcher or a gurney.  Wasowski teaches a cooling system )Fig. 14) including a gurney (66) for patient transport. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a gurney as in Wasowski so as to allow for transport when a user is not ambulatory.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rector in view of US 3,736,764 to Chambers (Chambers).
Regarding claim 5, Rector teaches the cooling system of claim 1, but does not further teach a cooling controller. However, Chambers teaches a cooling system (unlabeled cooling system comprising of elements 1-28, Fig. 1) wherein the cooling controller (4, Fig. 1, "controller logic") operates a valve (6, Fig. 1, "diverter valve") to fluidically cause the cooling system to enter the cooling mode (see Fig. 1 ). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the cooling controller as taught by Chambers in the cooling system as taught by Rector to have provided the benefit of better control over the flow of refrigerant, and thereby providing a better control over the cooling effect of the cooling system.
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rector in view of US 2017/0223271 A1 to McGrail et al. (McGrail).
Regarding claim 7, Rector teaches the cooling system of claim 1, wherein the adsorbent comprises zeolite (see para (0009], "the first and second adsorbent media are independently selected form the group consisting of activated carbon, zeolites, and combinations thereof') but does not further teach wherein the adsorbent comprises a metal organic framework or an electrically activated adsorbent. However, McGrail teaches a cooling system (130, Fig. 5, "adsorption chiller'') wherein the adsorbent comprises a metal organic framework (see para [0029], "Accordingly, methods for associating guest materials with a metal organic framework are provided") and electrically activated adsorbent (see para [0031], "metal organic framework electrically coupled to a power source"). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the adsorbent material to a metal organic framework or an electrically activated adsorbent to have improved the adsorbing performance and/or to have lowered the cost associated with operating the cooling system.
Regarding claim 18, Rector teaches the method of claim 14, wherein the adsorbent comprises zeolite (see para [0009], "the first and second adsorbent media are independently selected form the group consisting of activated carbon, zeolites, and combinations thereof') but does not further teach wherein the adsorbent comprises a metal organic framework or an electrically activated adsorbent. However, McGrail teaches a cooling system (130, Fig. 5, "adsorption chiller'') wherein the adsorbent comprises a metal organic framework (see para [0029], "Accordingly, methods for associating guest materials with a metal organic framework are provided") and electrically activated adsorbent (see para [0031], "metal organic framework electrically coupled to a power source"). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the adsorbent material to a metal organic framework or an electrically activated adsorbent to have improved the adsorbing performance and/or to have lowered the cost associated with operating the cooling system.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rector in view of US 2003/0150232 A1 to Brudnicki (Brudnicki).
Regarding claim 10, Rector teaches the cooling system of claim 9, but does not further teach wherein the cooling pad further comprises a fan to provide additional cooling. However, Brudnicki does teach a cooling system (100, Fig. 1 b, "portable life support system") wherein the cooling pad (200, Fig. 2, "spacesuit") further comprises a fan (216, Fig. 2, "fan") to provide additional cooling. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the fan as taught by Brudnicki to the cooling pad as taught by Rector to have gained the advantage of forced convective air flow over the cooling pad, thereby facilitating faster heat removal and hence providing a faster cooling rate.
Regarding claim 11, Rector teaches the cooling system of claim 1, but does not teach wherein the adsorbent chamber is at a partial vacuum in a pre-charge mode. However, Brudnicki does teach a cooling system (100, Fig. 1 b, "portable life support system") wherein the adsorbent chamber (330, Fig. 3, "emergency adsorbent bed") is at a partial vacuum (see Fig. 3 where "emergency adsorbent bed" 330 is surrounded by "evacuated dewar walls" 336, wherein the evacuated dewar is a partial vacuum) in a pre-charge mode (wherein pre-charge mode is defined as transferring cryogenic oxygen before use, see para [0049] "To recharge the system 100, a fill port plug 334 centrally located in the emergency oxygen supply dewar 326 is opened at ambient pressure post EVA to provide internal access to the storage area"). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the adsorbent chamber being at partial vacuum as taught by Brudnicki to the adsorbent chamber as taught by Rector to have gained the benefit of better adsorption rate of the refrigerant in the adsorbent chamber, thereby increasing the refrigerant residence time in the absorber, leading to a more efficient cooling rate and therefore a better cooling performance.
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rector in view of US 5,289,695 to Parish (Parish).
Regarding claim 13, Rector teaches the cooling system of claim 1, but does not further teach a quick connect mechanism. However, Parrish teaches a cooling system (10, Fig. 1, "pad") further comprising a quick connect mechanism (66, 67, Fig. 11, "disconnect valves") to fluidically couple and decouple the adsorbent chamber (52, Fig. 11, "adsorbent bed") to the evaporator (51, Fig. 11, "evaporator"). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the quick connect mechanism as taught by Parrish to the cooling system as taught by Rector to have gained the benefit of faster and more convenient isolation of the adsorbent chamber and the evaporator during the pre-charging period, thereby decreasing the amount of time it would take to pre-charge the setup. 
Regarding claim 20, Rector teaches a cooling system, comprising a support structure (252, Fig. 4, "garment") designed to support a patient (see para (0015], "The pressure garment provides, among other things, thermal management of the astronaut wearing the spacesuit" wherein the spacesuit can support a patient); a cooling device (22, Fig. 1, "sublimator") comprising an evaporator containing refrigerant, and an adsorbent chamber (28, Fig. 1, "adsorbent bed") fluidically coupleable to the evaporator (see 24, Fig. 2, "porous plate" that couples the adsorbent bed to the evaporator via element 26), the adsorbent chamber containing an adsorbent that adsorbs the refrigerant in a cooling mode (see para (0033] "The feed water is fed to the sublimator 22 through the adsorbent bed 28 in the water feed line 26"), causing the temperature of the refrigerant to decrease (Note: "causing the temperature of the refrigerant to decrease" is considered an intended use and carries no patentable weight. The method of adsorption refrigeration wherein an adsorption chamber can be used to cause the temperature of a refrigerant is well-known to those skilled in the art, and deployment of the adsorbent chamber as taught by Rector will reduce the temperature of the refrigerant), but does not further teach wherein the adsorbent chamber is detach ably connected to the cooling system. However, Parrish teaches a cooling system (10, Fig. 1, "pad") wherein the adsorbent chamber (52, Fig. 11, "adsorbent bed") is detachably connected (via detaching elements 66, 67, Fig. 11, "disconnect valves") to the cooling system (10, Fig. 1, "pad"); and a heat transfer device (29, Fig. 1, "heat conduction member'') that transfers heat from a least a portion of the patient to the evaporator to provide a cooling effect to the patient (see para (0044], "Thermal energy from the working fluid in the fluid loop is transferred through the heat conduction member 29 and removed by the sublimation process discussed above"). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the quick connect mechanism as taught by Parrish to the cooling system as taught by Rector to have gained the benefit of faster and more convenient isolation of the adsorbent chamber and the evaporator during the pre-charging period, thereby decreasing the amount of time it would take to pre-charge the setup.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/086147 A1 to Benk et al. (Benk) teaches a cooling unit comprising a first container which is at least partially filled with a liquid working agent that can be brought into thermal contact with a heat transfer fluid of the heat exchanger, a second container is provided which encompasses a sorbet in a fluid-tight manner and under vacuum conditions, and which adjoins the first container via at least one contact section, and an actuatable release means which when actuated generates a locally restricted fluid connection between the first and second containers (abstract).  The liquid working medium escapes into the second container via the connection and forms a working medium vapor and extracting heat from the liquid working medium in the first container (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794